United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 97-1488
                                   ___________

Donna Briggs,                          *
                                       *
             Appellant,                *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Northern District of Iowa.
John J. Callahan, Acting Commissioner, *
Social Security Administration,1       *
                                       *
             Appellee.                 *
                                 ___________

                                Submitted: October 23, 1997
                                    Filed: March 19, 1998
                                  ___________

Before McMILLIAN, FLOYD R. GIBSON, and BEAM, Circuit Judges.
                           ___________


BEAM, Circuit Judge.




      1
       John J. Callahan was appointed to serve as acting Commissioner of the Social
Security Administration effective March 1, 1997. He has been substituted for Shirley
S. Chater pursuant to Fed. R. App. P. 43(c).
       Donna Briggs appeals the district court's2 affirmance of the denial of her
application for Child's Supplemental Security Income ("SSI") benefits based on
disability. We affirm.

I.     BACKGROUND

       Donna Briggs, who is now fourteen years old, has been diagnosed as having
borderline intellectual functioning, attention deficit hyperactivity disorder (ADHD), and
a conduct disorder. Her application was denied initially and on reconsideration. She
then sought review and was granted a hearing.

        At the hearing, both Donna Briggs and her mother, Brenda Briggs, testified.
Donna testified that she spends part of her day in a special education class. Her mother
testified that Donna has had problems in school since first grade. She stated that
Donna is hyperactive, fidgety, disruptive, aggressive and cannot concentrate. She also
stated that her daughter's behavior and academic performance has improved since she
was prescribed Ritalin.3

      The evidence presented at the hearing included a questionnaire prepared by
Donna's fifth-grade teacher noting that Donna was performing below grade level in all
academic areas. She described Donna as "low functioning," but stated that she "usually
demonstrates appropriate behavior." The record also included reports from
psychologists who examined Donna. Dr. Thomas Anderegg reported that Donna "is
capable of doing all activities of daily living appropriate for a child her age but requires


       2
      The Honorable Edward J. McManus, United States District Judge for the
Northern District of Iowa.
       3
       Ritalin is a central nervous system stimulant that is prescribed to stabilize
children who are diagnosed with attention deficit disorder. See Physician's Desk
Reference 848 (50th ed. 1996).

                                            -2-
supervision in order to do them consistently," and has "significant behavioral problems
that interfere with getting along with others and following rules." He found Donna to
be functioning in the low average range of intelligence, with adaptive behavior in the
average range. Another psychologist found that her "impairments do not substantially
reduce her ability to function independently, appropriately, and effectively in an age-
appropriate manner." The school psychologist reported that Donna's intellectual
functioning was within the borderline range, and that her reading and written expression
skills were about two years behind those of her peers.

       The administrative law judge (ALJ) denied benefits. He found that although
Briggs had established the existence of a severe impairment, her condition did not meet
or equal any impairment in the listing of presumptively disabling conditions. See 20
C.F.R. Pt. 404, Subpt. P, App. 1 (the listings). The ALJ thus conducted an individual
functional assessment and found that Briggs was not disabled because she could
function independently, appropriately, and effectively in an age-appropriate manner.
The appeals council affirmed, as did the district court. Briggs appeals.

II.   DISCUSSION

      We will affirm the Commissioner's decision if it is supported by substantial
evidence. See Young v. Shalala, 52 F.3d 200, 201-02 (8th Cir. 1995). Substantial
evidence is less than a preponderance, but enough that a reasonable mind would accept
it as adequate to support the Commissioner's decision. See Lawrence v. Chater, 107
F.3d 674, 676 (8th Cir. 1997). In assessing the substantiality of evidence, we must
consider evidence that detracts from the Commissioner's decision, as well as evidence
that supports it. See Woolf v. Shalala, 3 F.3d 1210, 1213 (8th Cir. 1993). We may not
reverse the Commissioner merely because substantial evidence would have supported
the opposite conclusion. See id.




                                          -3-
       As an initial matter, there is a dispute between the parties over whether recent
enactments to the Social Security Act apply to this action. Under the law in effect at
the time the ALJ made his decision, a child was considered disabled if the child "suffers
from any medically determinable physical or mental impairment of comparable
severity" to an impairment that would disable an adult. 42 U.S.C. § 1382c(a)(3)(A)
(1995). The Personal Responsibility and Work Opportunity Reconciliation Act of
1996, which was signed into law on August 22, 1996, changed the standards by which
child SSI benefits are awarded. See Pub. L. No. 104-193, 110 Stat. 2105 (1996). The
new legislation provides that a child will be considered disabled if he or she has a
"medically determinable physical or mental impairment, which results in marked and
severe functional limitations." 42 U.S.C. § 1382c(3)(C)(i) (1997). The legislation
applies to "any individual who applies for, or whose claim is finally adjudicated with
respect to, Social Security benefits after the date of the enactment of the Act." Pub. L.
No. 104-193 § 211(d), 110 Stat. 2190. Since this action was still pending after August
22, 1996, the new legislation applies. See id. at § 211(d)(1)(A)(ii), 110 Stat. 2190.

       Legislative history indicates, however, that the new statutory definition imposes
a standard for disability that is more stringent than the earlier standard for evaluating
childhood disability claims. See generally, H.R. Conf. Rep. No. 104-725 (1996),
reprinted in, 1996 U.S.C.C.A.N. 2649, 2716 (stating "severe" should be given its
ordinary meaning, not "other than minor"); 142 Cong. Rec. S4095-05, S4099 (daily ed.
April 25, 1996) (summary of centrist coalition budget--referring to "tightened definition
of childhood disability"). Accordingly, if a claim had been properly denied under the
old standard, it must also be denied under the new, more stringent, standard. We will
thus analyze this action under the old standard, as did the ALJ. Because we find that
Briggs is not disabled under the old, more lenient, standard, we need not evaluate her
case under the new, more stringent, standard.

      Briggs asserts that the ALJ erred in determining that she does not meet listing
112.05(D) (Mental Retardation). See 20 C.F.R. Pt. 404, Subpt. P, App. 1 § 112.05(D).



                                          -4-
That listing provides that a child is disabled if he or she has: 1) a valid verbal,
performance, or full scale IQ of 60 to 70; and 2) "a physical or other mental impairment
imposing additional and significant limitation of function." Id. Briggs's IQ score of
69 meets the first prong of the listing. Briggs contends that her ADHD and behavior
problems impose sufficient limitations of function to satisfy the second prong.

       We disagree. Although the ALJ did not specifically discuss Briggs's condition
in the context of listing 112.05(D), we find the record supports the conclusion that
Briggs's other impairments do not meet the requirements of the listing. The record
shows that Briggs's hyperactivity has improved with medication. Reports from her
teachers indicate that her behavior is acceptable at school. Although Briggs
undoubtedly has additional impairments, there has been no showing that the
impairments impose a significant limitation on her activities.

       Even if a listing is not satisfied, a child may nonetheless be disabled if the child's
impairment is of comparable severity to that which would disable an adult. See 20
C.F.R. § 416.924(b) (1995). A child's impairments are considered comparable to an
adult's disabling impairments only if they substantially reduce his or her ability to
function independently, appropriately, and effectively in an age-appropriate manner.
See 20 C.F.R. § 416.924(a) (1995). The ALJ performs an individual function
assessment in this regard. See 20 C.F.R. § 416.924d(a) (1995).

      We have reviewed the record and find that there is substantial evidence to
support the ALJ's finding that Briggs's mild mental retardation, coupled with her ADHD
and behavior problems, are not of comparable severity to those which would disable
an adult.

III.   CONCLUSION

       The judgment of the district court is affirmed.



                                            -5-
A true copy.

      ATTEST:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -6-